Order and judgment (one paper), Supreme Court, New York County (Harold Baer, Jr., J.), entered on or about July 16, 1992, which granted petitioner’s applications to stay arbitration demanded by respondent, unanimously affirmed, with costs. The appeal from the order of the same court, entered on or about March 9, 1992, which, in effect, adjourned the application and temporarily stayed arbitration for 60 days toward the end of facilitating a settlement, unanimously dismissed as superseded by the appeal from the order entered on or about July 16, 1992, without costs.
We agree with the IAS Court that the dispute respondent union seeks to arbitrate — whether certain work performed for petitioner employer by members of another union should have been performed by members of respondent’s union, and thus whether, under applicable contracts, petitioner should have contributed to respondent’s benefit fund — is a jurisdictional dispute between the two unions (see, Bricklayers & Allied Craftsmen v Corbetta Constr. Co., 511 F Supp 1386, 1389) that is specifically excluded from the parties’ arbitration agreement (see, Matter of County of Rockland [Primiano Constr. Co.], 51 NY2d 1, 7). Concur — Sullivan, J. P., Wallach, Kupferman and Kassal, JJ.